DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 1-7 is the inclusion of the limitation a head chip configured to jet a liquid that includes a first cross-sectional area in a first ejection grove that communicates with a first nozzle hole is smaller than a second cross-sectional area as a cross-sectional area of a flow channel of liquid in a part communicated with a second through hole in a second ejection groove that communicates a second nozzle hole, the second cross-sectional area is smaller than the first cross-section area.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. European Patent Application No. (EP 345766 A1) to Irokawa, Daiki (hereinafter Irokawa, Daiki).
Regarding Claim 1, Irokawa Daiki teaches a head chip (32) configured to jet a liquid comprising: an actuator plate (51, Fig. 3) having a plurality of ejection groves (55, Fig. 3) arranged side by side along a predetermined direction and a plurality of electrodes (47, Fig. 3) which are individually provided to respective side walls of the 
Irokawa, Daiki fails to teach a plurality of first nozzle holes disposed so as to be shifted toward the first through hole along an extending direction of the ejection groove with reference to a central position along the extending direction of the ejection groove, and a plurality of second nozzle holes disposed so as to be shifted toward the second through hole along the extending direction of the ejection groove with reference to a central position along the extending direction of the ejection groove, in a first ejection groove as the ejection groove communicated with the first nozzle hole, a first cross-sectional area as a cross-sectional area of a flow channel of the liquid in a part communicated with the first through hole is smaller than a second cross-sectional area as a cross-sectional area of a flow channel of the liquid in a part communicated with the second through hole, in a second ejection groove as the ejection groove communicated with the second nozzle hole, the second cross-sectional area is smaller than the first cross-sectional area, and positions of both ends of the electrode .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.